   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 1 of 85 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DIGI PORTAL LLC,
                                                     C.A. NO. ______________
                      Plaintiff,
   v.                                                JURY TRIAL DEMANDED

WEBMD LLC,                                           PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

WebMD LLC, and would respectfully show the Court as follows:

                                       I. THE PARTIES

        1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a place of business at 101 E. Park Blvd, Suite 600, Plano, Texas 75074.

        2.     On information and belief, Defendant WebMD LLC (“Defendant”) is a limited

liability company organized and existing under the laws of Delaware, with a place of business at

395 Hudson Street, Third Floor, New York, NY 10014. Defendant has a registered agent at

Corporation Service Company, 251 Little Falls Drive, Wilmington, DE 19808.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                 1
   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 2 of 85 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware limited liability company.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is a Delaware limited liability company. On information and belief, from and

within this District Defendant has committed at least a portion of the infringements at issue in

this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is



                                                    2
   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 3 of 85 PageID #: 3




titled “Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the

‘854 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Digi Portal is the assignee of all right, title and interest in the ‘854 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘854 Patent

by Defendant.

       11.      The application leading to the ‘854 patent is a continuation of U.S. application

Ser. No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.      The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).

       13.      Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often

have to scroll through many topics not of interest to that user to get to the information of interest.

(Id. at col. 1:37-40). However, when presenting news to users, customized web pages present




                                                  3
   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 4 of 85 PageID #: 4




news that is more relevant to the requesting user than static pages because the information is

filtered according to each user’s interest. (Id. at col. 1:35-37, 40-41).

       14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to

execute a script, such as a Common Gateway Interface (CGI) script or other program to collect

the information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores

of interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

       15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it

arrives and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a

system is that the networks used by the user become clogged with data continually streaming to

the user and require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage

is that the locally stored information will become out of date as the server receives new data. (Id.

at col. 1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art




                                                  4
   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 5 of 85 PageID #: 5




of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:


                                                 5
   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 6 of 85 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 7 of 85 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or

based on information provided by the server. Exemplary demographic information is shown in

line 2 of Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code

95035, etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting

exemplary user template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                 7
Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 8 of 85 PageID #: 8




                                   8
Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 9 of 85 PageID #: 9




                                   9
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 10 of 85 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-

32). One benefit of the claimed invention that speeds up the operation of the dynamic page

generation is that the page can be stored in multiple locations that are based on the frequency by

which the user requests the customized page based on the user template. (Id. at col. 5:37-38, col.

6:49-59). Some users might choose to access their user page infrequently, while others might

choose to access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user

template is stored in a user configuration database, whereas for frequent users the user template

may also be stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to

respond to a request for a page and is more effective where the typical user makes several

requests in a short time span and then doesn’t make any requests for a long period of time. (Id.

at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at

col. 6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the

user configuration database, which can then be quickly accessed and stored in cache in the event

a user may start to access the user page quickly. (Id.).



                                                 10
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 11 of 85 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional

and non-generic features of the claimed invention which are technical improvements that make

the generation of dynamic web pages quicker, more efficient, and use less resources. By storing

the user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache,

the dynamic generation of a user customized web page is more efficient and uses less resources

of the server, database, and network, and allows for a quicker generation of the dynamic web

page thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32).

By also storing the user customized template in a user configuration database, even if the cache

is cleared, the template already exists in the database which then prevents having to regenerate a

new user customized page from a global page template using a user configuration record thus

saving database and server resources and more quickly generating the requested web page from




                                                 11
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 12 of 85 PageID #: 12




the user customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a

user customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.       Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is

generated. (Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to

Office Action) at 6). This was an unconventional way for generating a user customized template

unique to the user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office

Action) at 6).

       26.       The patents related to the ‘854 patent and sharing the same specification were

cited during the prosecution history of over 700 patents, including patents and applications

owned by companies including Google, Inc., Microsoft Corporation, Amazon Technologies,

Inc., Facebook, Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International

Corporation, Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA

Systems, Inc., Sprint Communications Company L.P., Siemens AG, AT&T Intellectual Property

I, L.P., Hewlett-Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General

Electric Company, Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and

Akamai           Technologies,      Inc.             (See      http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                12
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 13 of 85 PageID #: 13




       27.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1-2, 8-9, and 15 of the ‘854 patent in Delaware, and elsewhere in the

United States, by performing the claimed method, using the claimed computer-readable non-

transitory medium storing computer instructions, and/or making and/or using the claimed system

at https://www.webmd.com/ (“Accused Instrumentality”).

       28.     The Accused Instrumentality performs the step of receiving a user request for a

customized page. For example, webmd.com receives a user request for a user customized page:




(E.g., https://member.webmd.com/signin?appid=1&returl=https://www.webmd.com/).

       29.     The Accused Instrumentality performs the step of receiving a template program

(e.g., software instructions and data used for rendering a particular user’s webmd.com page such

as a JavaScript page) that is unique to the user (e.g., JavaScript pages will be specific to a user

because the content can be modified by and/or customized for a user) and based on user

configuration information (e.g., a user can customize the content of their templates and what will

be rendered and displayed using said templates by entering information such as their location).

The user configuration information is supplied by the user (e.g., a user defines the information


                                                13
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 14 of 85 PageID #: 14




their template will display by inputting information such as their location) and used to build the

template program that is unique to the user (e.g., user profile and user configuration information

is used to modify templates, create instructions, and designate appropriate data retrieval for

rendering the user’s specific page).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).



                                               14
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 15 of 85 PageID #: 15




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).

          30.   The user configuration information supplied by the user to build the template

program includes user demographic information (e.g., a user’s profile information and/or

configuration information may contain their location and age, amongst other information). (E.g.,

https://www.webmd.com/about-webmd-policies/cookie-policy).

          31.   The template program is received from one of at least two locations (e.g., the data

and templates comprising a user’s page may be retrieved from a main server/disk storage), the

location determined from the frequency of the user request for the customized page (e.g., based

on the frequency at which a user logs in or accesses their Webmd.com page, the data comprising

the users page may be stored at a main server).         On information and belief, the accused

instrumentality uses the template program that is unique to the user which is generated using

customization information unique to the user and a global template that is generic to a plurality

of users. On information and belief, template information that is part of the template program is

stored for less frequently accessed files in the main storage and for more frequently accessed

files in local storage on the user’s computer. On information and belief, running the template


                                                15
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 16 of 85 PageID #: 16




program (page generation code, tiles, containers, and user data) creates the customized webpage.

When a user signs-up or performs a login, the code takes the user template information and

stores in a site Javascript object that is used in logic to display various doctors, other site logic-

based conditions. The user information is stored in multiple locations, which can include, (1) at

runtime, in a Javascript object with the data structure called ContextData; (2) within browser

local storage; and (3) browser cookies. The JavaScript code shown below from the front-facing

publicly available code, demonstrates that the sign-in is handled via JavaScript. The actual JS file

is served from a CDN.




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




                                                 16
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 17 of 85 PageID #: 17




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)). As shown below, a user’s Webmd.com page will also be customized to show doctors

near the location linked to a user’s account. Below are screenshots of two pages for two

different users’ that have varying doctors displayed based upon the users’ respective locations.

First User –




                                                17
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 18 of 85 PageID #: 18




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). A user can also

customize their Webmd.com page by saving subscriptions, so that saved subscriptions can be

displayed. Below are screenshots pertaining to the selection process.




                                               18
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 19 of 85 PageID #: 19




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




                                              19
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 20 of 85 PageID #: 20




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –


                                              20
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 21 of 85 PageID #: 21




(https://member.webmd.com/subscribe?retsub=true         (for   a   particular   user)).      “Saved

subscriptions” data is stored locally in cookies. The JavaScript file which has a utility function is

retrieved from the CDN and handles storing and retrieval of the saved subscriptions, and user

data stored and retrieved from local Storage or Cookie locations. The code for each user’s

respective pages demonstrates that the template program is varied so that each user can receive

appropriately customized pages (e.g., the code for each respective page is updated/adapted to

pull from different resources so that the appropriate information/data can be referenced/displayed

for each user).

        32.       The Accused Instrumentality performs the step of receiving an advertisement

selected in accordance to the user demographic information (e.g., Webmd.com provides

advertisements to a user based on demographic information such as age, gender, language,

interest, activity, etc.).   (E.g., https://www.webmd.com/about-webmd-policies/cookie-policy).

For example, the Accused Instrumentality has targeted advertising to users based on a user’s

geography and interest. (Id.).

        33.       The Accused Instrumentality performs the step of executing the template program

(e.g., JavaScript templates) using the selected advertisement (e.g., an advertisement selected




                                                 21
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 22 of 85 PageID #: 22




based on a user’s demographic information) to generate the customized page (e.g., a user’s

webmd.com page, with the advertisement integrated).

       34.       The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s Webmd.com page, with integrated advertisements).

(E.g., https://www.webmd.com/ (for a particular user)).

       35.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       36.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       37.       Plaintiff incorporates the above paragraphs herein by reference.

       38.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent

is titled “Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       39.       Digi Portal is the assignee of all right, title and interest in the ‘227 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the




                                                 22
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 23 of 85 PageID #: 23




exclusive right and standing to prosecute the present action for infringement of the ‘227 Patent

by Defendant.

       40.      The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at

cover). The ‘227 patent was first assigned to Yahoo! Inc. (Id.).

       41.      The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       42.      The ‘227 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       43.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s webmd.com page (“Accused Instrumentality”).                (E.g.,

https://www.webmd.com/).

       44.      The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

location, preferences, conditions), wherein a user's user preferences indicate items of interest to

that user. For example, users can customize their location on their Webmd.com page to locate

doctors near their location:




                                                 23
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 24 of 85 PageID #: 24




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page will also be customized to show doctors near the

location linked to a user’s account. In this case, a user’s location/zip code is auto-populated when

a search is run. Below are screenshots of two pages for two different users’ that have varying

doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).


                                                24
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 25 of 85 PageID #: 25




Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). A user can also

customize their Webmd.com page by saving subscriptions, so that saved subscriptions can be

displayed. Below are screenshots pertaining to the selection process.




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




                                               25
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 26 of 85 PageID #: 26




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –


                                              26
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 27 of 85 PageID #: 27




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

       45.     On information and belief, the Accused Instrumentality performs obtaining real-

time information (e.g., currently available doctors and advertisements) from information sources

(e.g., Webmd.com’s servers/databases that house currently available doctors) and storing the

real-time information in a storage device (e.g., the currently available doctors and advertisements

will be pulled from a storage server and sent to Webmd.com’s web/API server so that said

information can be used as input in a template program to generate a customized page that is

provided to a user).




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page will also be customized to show doctors near the



                                                27
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 28 of 85 PageID #: 28




location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). Additionally, a user

can also customize their Webmd.com page by saving subscriptions, so that saved subscriptions

can be displayed.




                                               28
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 29 of 85 PageID #: 29




        46.     On information and belief, the Accused Instrumentality performs the combining

the user preferences for the user (e.g., user location, saved subscriptions newsletter, user

trends/actions)) and a template (e.g., generic template) to form a template program specific to the

user. On information and belief, the accused instrumentality forms a template program (e.g.,

software instructions and data used for rendering a particular user’s Webmd.com page such as a

JavaScript page) that is unique to the user (e.g., generic JavaScript pages will be specific to a

user because the content can be modified by and/or customized for a user) and based on user

preferences (e.g., generic a user can customize the content of their templates and what will be

rendered and displayed using said templates by entering information such as their location). The

accused instrumentality uses customization information unique to the user and a global template

that is generic to a plurality of users to form a customized template program unique to a user.

Running the template program (page generation code, tiles, containers, and user data) creates the

customized webpage. When a user signs-up or performs a login, the code takes the user template

information and stores in a site Javascript object that is used in logic to display various doctors,

other site logic-based conditions. The user information is stored in multiple locations: (1) At

runtime, in a Javascript object with the data structure called ContextData; (2) Within Browser

local storage; and (3) Browser Cookies.




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js              (for     a

particular user)).


                                                29
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 30 of 85 PageID #: 30




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)). As explained above, a user’s Webmd.com page will be customized to show currently

available doctors near the location linked to a user’s account.   A user can also customize their

Webmd.com page by saving subscriptions, so that saved subscriptions can be displayed.

        47.     As shown below, webmd.com will then combine the template with customized

data pulled based upon a user’s search inputs and user login in order to create a template

program executable by a user’s browser, so that the customized webpage can be displayed to the

user.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




                                                 30
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 31 of 85 PageID #: 31




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)).

       48.    On information and belief, the Accused Instrumentality performs the step of

receiving from a user and at the server, a user request for a customized page (e.g., when a user

logs in to Webmd.com, doctors will be limited to those tied to user’s location, and

advertisements will be targeted towards a user’s interest) customized according to the user

preferences. In at least testing and usage, the accused instrumentality practices a method for

receiving a user request (e.g., a user login request) for a customized page (e.g., a user’s

customized home and search pages on the Webmd.com website).




                                              31
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 32 of 85 PageID #: 32




(https://member.webmd.com/signin?appid=1&returl=https://www.webmd.com/ (for a particular

user)). As shown below, users can customize their location on their Webmd.com page to find

doctors near their location.




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page is customized by the location information provided by

the user.




                                           32
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 33 of 85 PageID #: 33




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page is customized by the location information provided by

the user.




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

       49.     The Accused Instrumentality performs the step of executing the template program

specific to the user (e.g., page generation code, tiles, containers, and user data) using real-time

information stored in the storage device (e.g., currently available doctors and advertisements,

stored in a storage database/server) as input to the template program to generate the customized



                                                33
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 34 of 85 PageID #: 34




page (e.g., the currently available doctors, doctors, and advertisements will be inputted into a

template program so that the appropriate web page will be generated and displayed to the user).

As shown below, a user’s Webmd.com page will be customized to show the doctors near the

location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations (i.e., real-time

information selected for the user's customized web page based on the customization information

unique to the user).

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




                                              34
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 35 of 85 PageID #: 35




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). The code for each

user’s respective pages demonstrates that the template program is varied so that each user can

receive appropriately customized pages (e.g., the code for each respective page is

updated/adapted to pull from different resources so that the appropriate information/data can be

referenced/displayed for each user). A user can also customize their Webmd.com page by saving

subscriptions, so that saved subscriptions can be displayed. Below are screenshots pertaining to

the selection process.




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).


                                               35
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 36 of 85 PageID #: 36




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –


                                              36
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 37 of 85 PageID #: 37




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

       50.     The Accused Instrumentality performs the step of providing the customized page

(e.g., a user’s Webmd.com page, search results, etc., with integrated advertisements) wherein the

steps of executing and providing are performed in real-time response to the receipt of the user

request (e.g., user login request, search initiation, etc.) in the step of receiving wherein the

customized page includes at least one item of real-time information (e.g., currently available

doctors) selected from the storage device (e.g., pulled from storage servers/databases and sent to

an API/webserver for processing/display). As shown above, a user’s Webmd.com page will be

customized to show the doctors near the location linked to a user’s account.           Below are

screenshots of two pages for two different users’ that have varying doctors displayed based upon

the users’ respective locations (i.e., real-time information selected for the user's customized web

page based on the customization information unique to the user). Also shown above, the code

for each user’s respective pages demonstrates that the template program is varied so that each

user can receive appropriately customized pages (e.g., the code for each respective page is

updated/adapted to pull from different resources so that the appropriate information/data can be

referenced/displayed for each user).




                                                37
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 38 of 85 PageID #: 38




       51.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       52.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       53.       Plaintiff incorporates the above paragraphs herein by reference.

       54.       On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as

Exhibit G and incorporated herein by reference.

       55.       Digi Portal is the assignee of all right, title and interest in the ‘414 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘414 Patent

by Defendant.

       56.       The application leading to the ‘414 patent was filed September 10, 1999, which

was a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at

cover). The ‘414 patent was first assigned to Yahoo! Inc. (Id.).




                                                 38
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 39 of 85 PageID #: 39




       57.     The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).

       58.     The ‘414 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and

unconventional features of the claimed invention including the “storing real-time information in

a shared local storage device.” An example of this limitation is when live data used to fill

templates is stored local to the page server which is handling user requests for custom web

pages. (Ex. I at 8; Ex. G at col. 2:11-15). Every piece of information that a person can request

on a page is storable in a shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G

at col. 4:43-58). Unlike the prior art CGI process that required time consuming calls to other

servers, storing real-time information in a shared local storage device, allows for any custom

page to be built within the page server thereby eliminating the need to make requests from other

servers for portions of the live data. (Ex. I at 9; Ex. G at col. 2:25-31).

       59.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web

site. (Id.). The examiner agreed that the claim was allowable because the prior art did not

disclose that in a page server coupled to a network a method of providing a customized page to a

user, the customized page is customized according to the user’s preferences, and the template is




                                                  39
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 40 of 85 PageID #: 40




received from one of at least two locations, the location determined from frequency of the user

request for the customized page. (Ex. J at 3).

       60.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

https://www.webmd.com/ website (“Accused Instrumentality”). The Accused Instrumentality

uses a page server (e.g., the webmd.com server), to provide a customized page to a user (e.g.,

user-specific web page, search results), wherein the customized page is customized according to

the user's preferences (e.g., user location, user preferences).

       61.     On information and belief, the Accused Instrumentality performs the step of real-

time information from information sources (e.g., storage servers/databases that store currently

available doctors and advertisements) and stores them in a shared local storage device (e.g., the

data will be pulled from storage servers/databases and stored, at least temporarily, at a local

web/API server, for processing and subsequent display to a user). As shown below, users can

customize their location on their Webmd.com page to find doctors near their location.




                                                  40
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 41 of 85 PageID #: 41




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for particular user)). As

shown below, a user’s Webmd.com page will also be customized to show doctors near the

location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)).              A user can also


                                                41
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 42 of 85 PageID #: 42




customize their Webmd.com page by saving subscriptions, so that saved subscriptions can be

displayed. Below are screenshots pertaining to the selection process.




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




                                               42
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 43 of 85 PageID #: 43




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –


                                              43
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 44 of 85 PageID #: 44




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

       62.     On information and belief, the Accused Instrumentality performs the step of

storing a user-specific template program (e.g., generic template customized based on user-

specific interests & with real-time information) for the user in a data structure associated with a

user identifier unique to the user (e.g., the user-specific template is stored corresponding to every

user based on the user’s unique preferences and information associated with the user’s sign-in

information). The accused instrumentality uses the template program that is unique to the user

which is generated using customization information unique to the user and a global template that

is generic to a plurality of users. As shown below, after a user logs in, Webmd.com can display a

user’s saved/recent subscriptions. As such, a user-specific template program utilized to create the

displayed websites that show a user’s saved subscriptions must be stored in a database wherein

said template program is tied to a user’s log in information/account.




                                                 44
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 45 of 85 PageID #: 45




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




                                              45
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 46 of 85 PageID #: 46




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users. A user can also customize their Webmd.com page by saving subscriptions, so that saved

subscriptions can be displayed. In order to display the saved subscriptions to a user following

their login, Webmd.com must store the template programs utilized to render said pages in a

database, and tie said template programs to a user’s account.

       63.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user and at the page server (e.g., Webmd.com server), a user request (e.g.,

user login, search initiation) for a customized page (e.g., search results limited to a user’s

location, nearby doctors tied to a user’s location, pages with advertisements targeted to a user’s

interest) and determining a user identifier associated with the request (e.g., in order to limited

search results to a location tied to an account, or nearby doctors related to a user’s location,

Webmd.com must determine a user identifier that links the request to the user’s account and



                                               46
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 47 of 85 PageID #: 47




preferences). The accused instrumentality uses the template program that is unique to the user

which is generated using customization information unique to the user and a global template that

is generic to a plurality of users. As shown below, users can customize their location on their

Webmd.com page to find doctors near their location.




(E.g.,

https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=40

.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page is customized by the location information provided by

the user.




                                              47
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 48 of 85 PageID #: 48




(E.g.,

https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=40

.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown above, a user’s Webmd.com page will also be customized to show doctors near the

location linked to a user’s account.       As shown above, a user can also customize their

Webmd.com page by saving subscriptions, so that saved subscriptions can be displayed. Below

are screenshots pertaining to the selection process.

         64.   On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier (e.g., user

id & password) associated with the user request (e.g., user login request). In order to display a

webpage that shows search results limited to a user’s location, saved subscriptions, and message

board conversations tied to a user’s favorite topics, Webmd.com must receive a template

program (e.g., code, instructions, etc., used to create a webpage for display) tied to a user’s

account/preferences. As shown below, after a user logs in, Webmd.com can display a user’s

saved subscriptions. As such, a user-specific template program utilized to create the displayed

websites that show a user’s saved subscriptions must be stored in a database wherein said

template program is tied to a user’s log in information/account.




(https://member.webmd.com/subscriptions.aspx (for a particular user)).


                                                48
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 49 of 85 PageID #: 49




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). As shown above, a

user’s Webmd.com page will also be customized to show doctors near the location linked to a

user’s account.   A user can also customize their Webmd.com page by saving doctor, so that

saved subscriptions can be displayed.




                                              49
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 50 of 85 PageID #: 50




       65.     On information and belief, the Accused Instrumentality performs the step that the

template program is received from one of at least two locations (e.g., main storage at the

Webmd.com server or local storage on the user’s computer), the location determined from

frequency of the user request for the customized page. Template information that is part of the

template program is stored for less frequently accessed files in the main storage and for more

frequently accessed files in local storage on the user’s computer. Running the template program

(page generation code, tiles, containers, and user data) creates the customized webpage.

       66.     In at least testing and usage, the accused instrumentality practices receiving a

template program (e.g., software instructions and data used for rendering a particular user’s

Webmd.com page such as a JavaScript page) that is unique to the user (e.g., JavaScript pages

will be specific to a user because the content can be modified by and/or customized for a user)

and based on user configuration information (e.g., a user can customize the content of their

templates and what will be rendered and displayed using said templates by entering information

such as their location) the user configuration information being supplied by the user (e.g., a user

defines the information their template will display by inputting information such as their

location) and used to build the template program that is unique to the user (e.g., user profile and

user configuration information is used to modify templates, create instructions, and designate

appropriate data retrieval for rendering the user’s specific page), the user configuration

information including user demographic information (e.g., a user’s profile information and/or

configuration information may contain their location and age, amongst other information), and

wherein the template program is received from one of at least two locations (e.g., the data and




                                                50
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 51 of 85 PageID #: 51




templates comprising a user’s page may be retrieved from a main server/disk storage), the

location determined from the frequency of the user request for the customized page (e.g., based

on the frequency at which a user logs in or accesses their Webmd.com page, the data comprising

the users page may be stored at a main server). The accused instrumentality uses the template

program that is unique to the user which is generated using customization information unique to

the user and a global template that is generic to a plurality of users. Template information that is

part of the template program is stored for less frequently accessed files in the main storage and

for more frequently accessed files in local storage on the user’s computer. Running the template

program (page generation code, tiles, containers, and user data) creates the customized webpage.

When a user signs-up or performs a login, the code takes the user template information and

stores in a site JavaScript object that is used in logic to display various doctors, other site logic-

based conditions. The user information is stored in multiple locations: (1) At runtime, in a

JavaScript object with the data structure called Context Data; (2) Within Browser local storage;

and (3) Browser Cookies.




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




                                                 51
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 52 of 85 PageID #: 52




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).

          67.   On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

used to create a user-specific web page) using real-time information (e.g., currently available

doctors) stored in the shared local storage device (e.g., currently available doctors are pulled

from storage servers/databases and sent to a web/API server used to process said data for

display; said web/API server is local to Webmd.com and is shared amongst all users accessing

the Webmd.com website) to generate the customized webpage (e.g., a user webpage displaying

currently available doctors, etc., customized for a user based on their preferences).     As shown

above, a user’s Webmd.com page will be customized to show doctors near the location linked to

a user’s account. Below are screenshots of two pages for two different users’ that have varying

currently available doctors displayed based upon the users’ respective locations (i.e., real-time

information selected for the user's customized web page based on the customization information

unique to the user such as doctors). The code for each user’s respective pages demonstrates that

the template program is varied so that each user can receive appropriately customized pages


                                                 52
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 53 of 85 PageID #: 53




(e.g., the code for each respective page is updated/adapted to pull from different resources so that

the appropriate information/data can be referenced/displayed for each user).

       68.     On information and belief, the Accused Instrumentality performs the step that the

template program indicates items of interest to the user (e.g., currently available doctors related

to the user location); and providing the user with the customized page (e.g., user-specific web

page). The accused instrumentality practices providing the customized page to the user (e.g., a

user’s Webmd.com page. As shown above, a user’s Webmd.com page will be customized to

show doctors near the location linked to a user’s account.     The code for each user’s respective

pages demonstrates that the template program is varied so that each user can receive

appropriately customized pages (e.g., the code for each respective page is updated/adapted to

pull from different resources so that the appropriate information/data can be referenced/displayed

for each user). As described above, a user can also customize their Webmd.com page by saving

subscriptions, so that saved subscriptions can be displayed. Below are screenshots pertaining to

the selection process.

       69.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., user location/ saved subscriptions newsletter) for the user,

wherein the user preferences indicate the items of interest to the user (e.g., currently available

doctors near a user, advertisement corresponding to user location) and combining the user

preferences with a generic template to form the template program specific to the user. The

accused instrumentality uses a template program that is unique to the user to generate a

customized webpage by combining customization information unique to the user and a global

template that is generic to a plurality of users. The overall layout of a user’s page will be shared

amongst all users, however the content of that page will differ for each user, this being dictated




                                                53
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 54 of 85 PageID #: 54




by a unique template program that is made by taking a general template that only defines layout

and adding the data specific to user’s interests to be displayed within said layout.   As shown

below, a user’s Webmd.com page will also be customized to show doctors near the location

linked to a user’s account. Below are screenshots of two pages for two different users’ that have

varying doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). As described above, a


                                               54
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 55 of 85 PageID #: 55




user can also customize their Webmd.com page by saving subscriptions, so that saved

subscriptions can be displayed. Below are screenshots pertaining to the selection process.

       70.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       71.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       72.       Plaintiff incorporates the above paragraphs herein by reference.

       73.       On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was

duly and legally issued by the United Stas Patent and Trademark Office. The ‘359 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto

as Exhibit K and incorporated herein by reference.

       74.       Digi Portal is the assignee of all right, title and interest in the ‘359 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘359 Patent

by Defendant.

       75.       The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a



                                                 55
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 56 of 85 PageID #: 56




continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover).

The ‘359 patent was first assigned to Yahoo! Inc. (Id.).

       76.     The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       77.     The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining

the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       78.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States,

by performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s webmd.com page (“Accused

Instrumentality”).    The Accused Instrumentality utilizes a computer-readable medium

comprising instructions (e.g., code that is executed to create webpages) for generating




                                                 56
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 57 of 85 PageID #: 57




customized pages (e.g., user-specific web pages), wherein the customized pages are customized

according to user preferences (e.g., web pages will be customized to show currently available

doctors near a user’s location, doctors related to a user’s location).

       79.     On information and belief, the Accused Instrumentality performs the step of

storing the real-time information in a shared local storage device (e.g., currently available

doctors and advertisements will be pulled from a storage server/database and sent to a

Webmd.com local web/API server for processing and display). The accused instrumentality also

practices storing a user-specific template program (e.g., instructions and data used to generate a

custom user webpage) for a plurality of users, wherein each template program indicates items of

interest to a user (e.g., each user’s template program will include instructions, code, etc. that

dictates the information that should be displayed for a user based on their search query), and is

associated with a user identifier (e.g., in order for a user to see information specific to them and

their account, such as saved searches or past searches, the template program for their webpage

must be tied to their login credentials), wherein the user identifier is associated with a user

request (e.g., user login and subsequent search request, navigation) for a customized page. As

shown below, after a user logs in, Webmd.com can display a user’s saved subscriptions. As such,

a user-specific template program utilized to create the displayed websites that show a user’s

saved subscriptions must be tied to a user’s log in information/account.




                                                  57
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 58 of 85 PageID #: 58




(https://member.webmd.com/subscriptions.aspx (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).      Additionally, a

user’s Webmd.com page will also be customized to show doctors near the location linked to a

user’s account. Below are screenshots of two pages for two different users’ that have varying



                                              58
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 59 of 85 PageID #: 59




doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)).

       80.      On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g. code, instructions, etc. that are executed to create a user page)

specific to the user using the user identifier (e.g., as explained above, in order to display pages

customized for a user subsequent to their login, the template program utilized to create said


                                                59
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 60 of 85 PageID #: 60




customized page must be tied to the user’s account credentials), wherein the template program is

received from one of at least two locations (e.g., main storage at a Webmd.com server or local

device storage), the location based upon a frequency of user requests for the customized page.

On information and belief, template information that is part of the template program is stored for

less frequently accessed files in a main storage server wherein frequently accessed files will be

stored in local storage on the user’s computer. Running the template program (page generation

code, tiles, containers, and user data) creates the customized webpage. When a user signs-up or

performs a login, the code takes the user template information and stores in a site JavaScript

object that is used in logic to display various doctors, other site logic-based conditions. The user

information is stored in multiple locations: (1) At runtime, in a JavaScript object with the data

structure called Context Data; (2) Within Browser local storage; and (3) Browser Cookies.




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




                                                60
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 61 of 85 PageID #: 61




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).

          81.   On information and belief, the Accused Instrumentality performs that step of

executing the template program specific to the user (e.g., generating user-specific web page by

executing a template program which is composed of code, instructions, and data) using real-time

information stored in the shared local storage device (e.g. currently available doctors, doctors,

and advertisements pulled from external storage servers/databases and sent to a local

Webmd.com web/API server for processing and display) to generate the customized webpage.




                                               61
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 62 of 85 PageID #: 62




As shown below, a user’s Webmd.com page will be customized to show doctors near the

location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations (i.e., real-time

information selected for the user's customized web page based on the customization information

unique to the user such as doctors). Also, shown below is the code for each user’s respective

page which demonstrates that the template program is varied so that each user can receive

appropriately customized pages (e.g., the code for each respective page is updated/adapted to

pull from different resources so that the appropriate information/data can be referenced/displayed

for each user).

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




                                               62
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 63 of 85 PageID #: 63




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). A user can also

customize their Webmd.com page by saving subscriptions, so that saved subscriptions can be

displayed. Below are screenshots pertaining to the selection process.




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




                                               63
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 64 of 85 PageID #: 64




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




                                              64
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 65 of 85 PageID #: 65




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

       82.      On information and belief, the Accused Instrumentality performs the step of

receiving user preferences for the user (e.g., user location, saving subscriptions newsletter, user

preferences etc.), and for combining the user preferences with a generic template to form the

template program specific to the user (e.g., user-specific web page), wherein the user preferences

indicate the item of interest to the user. The accused instrumentality uses a template program

that is unique to the user to generate a customized webpage by combining customization



                                                65
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 66 of 85 PageID #: 66




information unique to the user and a global template that is generic to a plurality of users. The

overall layout of a user’s page will be shared amongst all users; however, the content of that page

will differ for each user, this being dictated by a unique template program that is made by taking

a general template that only defines layout and adding the data to be displayed within said

layout. As shown below, a user’s Webmd.com page will be customized to show doctors near the

location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations (i.e., real-time

information selected for the user's customized web page based on the customization information

unique to the user such as doctors). The code for each user’s respective pages demonstrates that

the template program is varied so that each user can receive appropriately customized pages

(e.g., the code for each respective page is updated/adapted to pull from different resources so that

the appropriate information/data can be referenced/displayed for each user).

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




                                                66
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 67 of 85 PageID #: 67




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)).

       83.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       84.       On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

       85.       Plaintiff incorporates the above paragraphs herein by reference.

       86.       On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is

titled “Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its




                                                 67
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 68 of 85 PageID #: 68




term is extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the

‘342 Patent is attached hereto as Exhibit M and incorporated herein by reference.

       87.      Digi Portal is the assignee of all right, title and interest in the ‘342 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘342 patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘342 patent

by Defendant.

       88.      The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.

11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       89.      The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       90.      The ‘342 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       91.      Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘342 patent in Delaware, and elsewhere in the United States, by

performing actions comprising performing the claimed method steps, including without

limitation through the method implemented of providing a user’s webmd.com page (“Accused

Instrumentality”). The Accused Instrumentality practices the method of responding to a user

request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a user’s




                                                68
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 69 of 85 PageID #: 69




customized     home     and    search     pages        on   the   Webmd.com      website).    (E.g.,

https://www.webmd.com/).

       92.     On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., Webmd.com server), a template program

unique to the user (e.g., a template program will be unique to a user because it is composed of

instruction, code, and data that is processed/executed to create a webpage customized to a user),

the template program that is unique to the user being used to form the user's customized web

page, the template program that is unique to the user being generated using customization

information unique to the user (e.g., user location, past/saved searches, user interest/habits etc.)

and a global template that is generic to a plurality of users. The accused instrumentality uses a

template program that is unique to the user to generate a customized webpage by combining

customization information unique to the user and a global template that is generic to a plurality

of users. The overall layout of a user’s page will be shared amongst all users; however, the

content of that page will differ for each user, this being dictated by a unique template program

that is made by taking a general template that only defines layout and adding the data selected

based on customization information unique to the user to be displayed within said layout. As

shown below, a user’s Webmd.com page will be customized to show currently available doctors

near the location linked to a user’s account. Below are screenshots of two pages for two

different users that have varying currently available doctors displayed based upon the users’

respective locations (i.e., real-time information selected for the user's customized web page

based on the customization information unique to the user such as doctors near a particular

location). The code for each user’s respective pages demonstrates that the template program is

varied so that each user can receive appropriately customized pages (e.g., the code for each




                                                  69
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 70 of 85 PageID #: 70




respective page is updated/adapted to pull from different resources so that the appropriate

information/data can be referenced/displayed for each user).




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




                                               70
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 71 of 85 PageID #: 71




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

First User –




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

Second User –


                                              71
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 72 of 85 PageID #: 72




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).

       93.        On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Webmd.com server) the user’s template

program (e.g., instructions, code and data used to create a user webpage), to generate the user's

customized web page, the user's customized web page including real-time information (e.g.,

currently available doctors, advertisements, etc.) selected for the user's customized web page

based on the customization information unique to the user (e.g., user location and

interest/habits). As shown below, a user’s Webmd.com page will be customized to show doctors

near the location linked to a user’s account. Below are screenshots of two pages for two

different users’ that have varying doctors displayed based upon the users’ respective locations

(i.e., real-time information selected for the user's customized web page based on the

customization information unique to the user such as doctors).        The code for each user’s

respective page demonstrates that the template program is varied so that each user can receive

appropriately customized pages (e.g., the code for each respective page is updated/adapted to

pull from different resources so that the appropriate information/data can be referenced/displayed

for each user).

First User –


                                               72
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 73 of 85 PageID #: 73




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). A user can also

customize their Webmd.com page by saving subscriptions, so that saved subscriptions can be

displayed. Below are screenshots pertaining to the selection process.




                                               73
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 74 of 85 PageID #: 74




(https://member.webmd.com/subscriptions.aspx (for a particular user)).




(https://member.webmd.com/subscribe?retsub=true (for a particular user)).




                                              74
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 75 of 85 PageID #: 75




(https://member.webmd.com/subscribe?retsub=true (for a particular user)). Shown below are

screenshots of webpages customized according to the saved subscriptions of two respective

users.

         94.   In at least testing and usage, the accused instrumentality practices serving, via the

at least one server computer (e.g., Webmd.com server will serve a webpage to the user), the

user's customized web page.




                                                75
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 76 of 85 PageID #: 76




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page is customized by the location information provided by

the user.




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As


                                            76
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 77 of 85 PageID #: 77




shown below, a user’s Webmd.com page will also be customized to show doctors near the

location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). As shown above, a

user can also customize their Webmd.com page by saving subscriptions, so that saved

subscriptions can be displayed.


                                                77
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 78 of 85 PageID #: 78




       95.     On information and belief, the Accused Instrumentality performs the step of in

response to receiving a subsequent request for the user's customized web page (e.g., the receipt

of a user’s search initiation and login) practices receiving, via the at least one server computer

(e.g., Webmd.com server) a template program (e.g., code, instructions, etc. that are executed to

create a user page) that is unique to the user from one of at least two locations (e.g., main storage

at a Webmd.com server or local storage on the user’s device), the location based upon a

frequency of user requests for the customized page (e.g., certain components of the webpage

may be retrieved from local cache, CDN servers, or cookies, as opposed to a main server, if said

components were kept in cache due to a user’s frequent request for the same or similar page).

On information and belief, template information that is part of the template program is stored for

less frequently accessed files in a main storage wherein frequently accessed files will be stored in

storage on the user’s computer. Running the template program (page generation code, tiles,

containers, and user data) creates the customized webpage. When a user signs-up or performs a

login, the code takes the user template information and stores in a site JavaScript object that is

used in logic to display various doctors, other site logic-based conditions. The user information

is stored in multiple locations: (1) At runtime, in a JavaScript object with the data structure

called Context Data; (2) Within Browser local storage; and (3) Browser Cookies.




                                                 78
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 79 of 85 PageID #: 79




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/masthead58.js (for a

particular user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).




                                             79
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 80 of 85 PageID #: 80




(https://js.webmd.com/dtmcms/live/webmd/PageBuilder_Assets/JS/scripts563.js (for a particular

user)).

          96.   On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Webmd.com server) the user’s template

program (e.g., a template program is composed of instructions, code and data used to create a

user webpage (e.g., currently available doctors) selected for the user's customized web page in

response to the subsequent request (e.g., user login, search initiation, etc.) and based on the

customization information unique to the user (e.g., user location, interest/habits, etc.). As shown

below, users can customize their location on their Webmd.com page to find doctors near their

location.




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page is customized by the location information provided by

the user.




                                                80
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 81 of 85 PageID #: 81




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)). As

shown below, a user’s Webmd.com page will also be customized to show doctors near the

location linked to a user’s account. Below are screenshots of two pages for two different users’

that have varying doctors displayed based upon the users’ respective locations.

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –


                                                81
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 82 of 85 PageID #: 82




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). As shown above, a

user can also customize their Webmd.com page by saving subscriptions, so that saved

subscriptions can be displayed. Below are screenshots pertaining to the selection process.

       97.      On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., Webmd.com server), the user's customized

web page (e.g., webpage customized for a user with local currently available doctors).

First User –




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&pt=4

0.7396,-74.0007&d=40&zc=10011&city=New%20York&state=NY (for a particular user)).

Second User –


                                               82
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 83 of 85 PageID #: 83




(https://doctor.webmd.com/results?q=Family%20Physician&sids=29259&pagenumber=1&d=40

&pt=29.7632,-95.3632&city=Houston&state=TX (for a particular user)). A user can also

customize their Webmd.com page by saving subscriptions, so that saved subscriptions can be

displayed. Below are screenshots pertaining to the selection process.

       98.     On information and belief, the accused instrumentality utilizes a template that

further includes providing a customized page to the user (e.g., a user’s Webmd.com page, with

integrated advertisements) wherein the user template comprises advertisement selection

information for use in selecting one or more advertisements for inclusion in the user’s

customized web page in addition to real-time information selected for the user’s web page (e.g.,

the code for the webpage will include code that allows for the insertion of target advertisements

into a user’s customized web page which contains real time information such as currently

available doctors).

       99.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.


                                                83
  Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 84 of 85 PageID #: 84




       100.    Digi Portal is asserting solely method claims and therefore no marking issue

arises. Regardless, on information and belief, to the extent required, all marking requirements

have been complied with.

                                      X. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  XII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 8,352,854 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 5,983,227 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that one or more claims of United States Patent No. 7,171,414 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       d.      Judgment that one or more claims of United States Patent No. 7,565,359 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       e.      Judgment that one or more claims of United States Patent No. 9,626,342 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       f.      Judgment that Defendant account for and pay to Plaintiff all damages to and costs
               incurred by Plaintiff because of Defendant’s infringing activities and other
               conduct complained of herein, and an accounting of all infringements and
               damages not presented at trial;

       g.      Judgment that damages should be trebled as a result of Defendant’s willful
               infringement;




                                                 84
 Case 1:20-cv-01435-MN Document 1 Filed 10/26/20 Page 85 of 85 PageID #: 85




      j.     That Plaintiff be granted pre-judgment and post-judgment interest on the damages
             caused by Defendant’s infringing activities and other conduct complained of
             herein; and

      k.     That Plaintiff be granted such other and further relief as the Court may deem just
             and proper under the circumstances.


October 25, 2020                             CHONG LAW FIRM, P.A.

OF COUNSEL:                                   /s/ Jimmy Chong
                                             Jimmy Chong (#4839)
                                             2961 Centerville Road, Suite 350
David R. Bennett                             Wilmington, DE 19808
Direction IP Law                             Telephone: (302) 999-9480
P.O. Box 14184                               Facsimile: (877) 796-4627
Chicago, IL 60614-0184                       Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                     Attorneys for Plaintiff Digi Portal LLC




                                             85
